DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Acknowledgement is made of the amendment received on 02/17/2021.

Allowable Subject Matter
3.	Claims 2, 4-15 and 17-21 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Haynes et al. does not teach or suggest an edge sampler with an edge sampler clock input, the edge sampler to receive the digital signal; a clock signal supply circuit for providing a first clock signal having a first phase to the data sampler clock input and a second clock signal having a second phase to the edge sampler clock input; temporary storage for receiving and storing a first plurality of samples of the digital signal sampled by the data sampler, and a second plurality of samples of the digital signal sampled by the edge sampler; and a digital phase detector, coupled to receive outputs of the temporary storage, to: generate a sequence of values indicating whether the first clock signal is early or late relative to transitions in the digital signal; and provide phase correction information based on the generated sequence of values; wherein: the clock signal supply circuit is operative to selectively vary the first and second phases based on the phase correction information; and the digital phase detector includes: a first circuit portion, coupled to the temporary storage, that compares neighboring samples in the first plurality of samples of the digital signal and compares samples in the first plurality of samples of the digital signal with samples in the second plurality of samples of the digital signal, and based on results of the comparisons, generates the sequence of values indicating, at a sequence of times, whether the first clock signal is early or late relative to transitions in the digital signal. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631